Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 22 July 1824
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 22 July 1824
				
				During my long absence from home my Dear Charles I could not write to you as it was difficult to procure conveniences for the purpose business and the chambers were not furnished in a suitable manner for those purposes—I am happy to learn from John that you are well and in very good spirits and I hope that the Commencement will pass without any unpleasant occurrence—I am very glad that Thomas Hellen passed part of your vacation with you and I hope he will again meet you in the ensuing one—I should like to know if you think him improved as I am very anxious on that subject having been the Author of his imp removal from his Guardian—I do not propose to visit Boston this Season as I am afraid of the perpetual fatigue which I undergo when there and the exhaustion which unfits me for the labours of the Winter. As this is probably the last I should wish to be able to enjoy it and to make my exit from public life with some eclat—I shall therefore go to Frederick and make a visit and perhaps take a ride somewhere or other to fill up the Month of September which your father at present intends to pass in Boston or rather at Quincy—I am rejoiced to learn that your Brother acquitted himself handsomely on the fourth. The subjects of the day are too hackney’d to admit of much scope even for genius and I was sorry when I heard he was invited to celebrate the occasion—As however he is a handsome Speaker I have no doubt he deserved praise and from what I can collect he managed the matter very prudently and flattered the Worthy’s of Quincy by puffing the Sages who sleep to wake no more—Your Grandfather I understand to our great joy weathers the heats of Summer better than could possibly have been anticipated by his best friends and I hope he will yet witness the end of the present struggle because there will be nothing mortifying in defeat—John is in good health and fine spirits as you will observe by his rhodomontade Letter giving an account of his visit to Bedford which I unfortunately clipped in consequence of the accident which happened to our horse an accident which encreased our expences very heavily. They (the Horses) are still at Middletown and I do not know when we shall get them again—Adieu my Dear Son write me how you get on and tell me if Abby has been hurt by her visit a thing I have always been a little afraid of—and be assured of the affection of your Mother
				
					L. C Adams.
				
				
					This is indeed a letter of  I.mais ri importe!!
				
			